Citation Nr: 0007246	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  94-38 957	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to a compensable disability rating for 
dysarthria.

2.  Entitlement to a compensable disability rating for 
hemiparesis of the left upper extremity.

3.  Entitlement to a compensable disability rating for 
hemiparesis of the left lower extremity.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for 
dysarthria, as well as hemiparesis of the left upper and 
lower extremities.  Noncompensable (zero percent) ratings 
were assigned for all of these disabilities, effective 
September 30, 1991.

It is noted that additional issues were decided by the RO in 
the February 1993 rating decision.  However, the veteran's 
Notice of Disagreement only addressed his dysarthria and 
hemiparesis of the left upper and lower extremities.  
Accordingly, these are the only issues over which the Board 
currently has jurisdiction.  See 38 C.F.R. §§ 20.200-20.202, 
20.302 (1999).  

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in February 2000, a transcript 
of which is of record.  At this hearing, it was asserted that 
the veteran experiences depression as a result of his 
service-connected disabilities.  Since this claim has not 
been developed below, it is referred to the RO for 
appropriate action.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In general, when a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claims for compensable 
evaluations for his dysarthria, and hemiparesis of the left 
upper and lower extremities, are well-grounded.  Because 
these claims are well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  For the reasons stated below, the 
Board concludes that additional development is necessary for 
a fair and full determination of the veteran's claims.

The service medical records show that the veteran was 
involved in a motor vehicle accident in September 1980, in 
which he sustained a laceration along the bregma of the head, 
and a depressed level of consciousness.  His subsequent 
clinical course was characterized by very slow recovery of 
intellect and speech.  Further, the veteran had a severe left 
cerebellar deficit characterized by inability to walk and a 
tendency to fall to his left side.  

A March 1981 Line of Duty Determination concluded that the 
veteran's September 1980 motor vehicle accident occurred in 
the line of duty and was not due to the veteran's own 
misconduct.  

In a February 1993 rating decision, the RO, among other 
things, granted service connection for dysarthria, as well as 
hemiparesis of the left upper and lower extremities.  The RO 
found that these disabilities were residuals of the veteran's 
in-service head injury.  Noncompensable ratings were assigned 
for all of these disabilities, effective September 30, 1991.  
The veteran appealed this decision to the Board, contending 
that he was entitled to compensable ratings for these 
disabilities.

The Board notes that the veteran's last examination for 
disability evaluation purposes was conducted in November 
1997.  No other medical records are on file since that 
period.  As this examination was conducted over two years 
ago, the Board is of the opinion that the evidence on file 
may not accurately reflect the current severity of the 
veteran's service-connected disabilities.  Therefore, the 
Board is of the opinion that a contemporaneous and 
comprehensive examination of the veteran would materially 
assist in resolving this case.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Accordingly, the Board concludes 
that a remand is necessary in the instant case.

For the reasons stated above, the Board has determined that a 
new examination is necessary for a full and fair adjudication 
of the veteran's claim.  Accordingly, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board also notes that the evidence on file includes a May 
1993 statement from the Carondolet Rehabilitation Services of 
Virginia.  Recognizing that this statement made reference to 
additional treatment records concerning the veteran, the RO 
sent a development letter to the veteran in January 1999 in 
which the veteran was requested to either submit these 
records, or complete and return an enclosed VA Form 21-4142, 
authorization for release of information.  No response 
appears on file from the veteran concerning this request.  
The duty to assist is not exclusively a "one-way street" 
wherein the entire burden of such development is placed on 
VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  However, given 
the fact that the veteran did subsequently cooperate in the 
development of his case by presenting testimony at the 
February 2000 personal hearing, the Board is of the opinion 
that he should be allowed another opportunity to submit these 
and any other pertinent medical records regarding his case.

The Board further notes that it has been held that a claim 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case here 
with the dysarthria, and hemiparesis of the left upper and 
lower extremities, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Since the veteran's claims for 
compensable evaluations are from an initial rating award, the 
concept of "staged ratings," applies in the instant case.  
As it is possible that the records from Carondolet 
Rehabilitation Services of Arizona may entitle the veteran to 
such a "staged rating," the Board finds that it is further 
support for allowing the veteran another opportunity to 
submit these records.

The Board acknowledges that the veteran's case has been in 
appellate status for several years.  Therefore, the Board 
wishes to assure the veteran that it would not be remanding 
his case for additional development unless it was necessary 
for a full and fair determination of his case.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
dysarthria, hemiparesis of the left upper 
extremity, and hemiparesis of the left 
lower extremity.  After securing the 
necessary release, the RO should obtain 
those records not already on file.

2.  After obtaining any additional 
medical records to the extent possible, 
the RO should schedule the veteran for 
examinations to determine the current 
nature and severity of his service-
connected dysarthria, hemiparesis of the 
left upper extremity, and hemiparesis of 
the left lower extremity.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the record.  The RO's decision should 
reflect consideration of the concept of 
"staged ratings" pursuant to Fenderson, 
supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


